DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing apparatus comprising: a processor, configured to: detect a connection of an arithmetic device and supply power to the connected arithmetic device; specify a first arithmetic operation capable of being performed by the arithmetic device; specify a second arithmetic operation capable of being performed by the information processing apparatus; determine whether the first arithmetic operation and the second arithmetic operation both comprise an overlapping arithmetic operation; and in response to the overlapping arithmetic operation comprised in both the first arithmetic operation and the second arithmetic operation: transfer data used in the overlapping arithmetic operation to the arithmetic device in a case where the second arithmetic operation is determined to be performed by the information processing apparatus before the connection; and acquire a result obtained from the arithmetic device performing the first arithmetic operation comprising the overlapping arithmetic operation using the data; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claim 20 recites similar limitations as claim 1, thus is allowable for the same reasons stated above.
Claims 2-10 and 18 depend on claim 1, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokawa (US 2006/0221367) teaches a printing apparatus that transfers print data to an external terminal for processing.
Shimamura et al. (US 2019/0199884) teaches an information processing apparatus that supplies power to an external device.
Yamada (JP 2016-009995, cited in IDS filed 11/25/2021) teaches an image processing apparatus that coordinates image processing with an external device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672